In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Kings County (Mason, J.), dated September 28, 1999, which, inter alia, granted the plaintiffs motion to strike its answer, and directed an inquest on the issue of damages.
Ordered that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]; Yellow Trading v Fratelli Ricatto Import & Export Co., 279 AD2d 572 [decided herewith]). Ritter, J. P., S. Miller, Luciano and Smith, JJ., concur.